DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.
Currently, claims 1, 5, 7-9, 11-14, 17, 20 and 23-27 are pending with claim claims 26 and 27 newly added, claims 2-4, 6, 10, 15, 16, 18, 19, 21 and 22 cancelled, and claims 1, 5, 7, 8, 11, 23 and 24 amended. Applicant’s amendments to the claims have obviated the previously-filed drawing objections as well as the rejectiosn udner 35 U.S.C. 112(a) and (b). The following is a complete response to the November 15, 2021 communication. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 1) the trapezoidal wave composed of curve segments and straight line segments in claims 1 or 24, 2) the developing head at the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5, 7 and 8 are objected to because of the following informalities:  Applicant amendment to the dependency of each of claims 5, 7, and 8 is objected to because while Applicant has amended each claim to add the number 1 to each claim, Applicant has failed to strike-through the “4”. As such, each claim presently recites dependency from claim 41. The Examiner respectfully requests that Applicant amend each claim to remove the “4” in “41”. For .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7-9, 11-14, 17, 20, 23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim has been amended to recite “a developing head configured to image is provide at the front extremity of the supporting wire or the wall-attaching adjustment wire” therein. The Examiner is of the position that the claimed placement of the developing head in either option has not been set forth in the disclosure so as to comply with the written description requirement of 35 U.S.C. 112(a). 
The claimed developing head is set forth on page 9, lines 8-9 of the filed Specification, these lines stating that the “head 75 can be arranged at the head end of the supporting wire 7 to 
First, with respect to the embodiment in figure 3 and the supporting wire, it is at most unclear to the Examiner from the limited disclosure in the Specification and structural features in the Drawings if the head 75 in figure 3 is indeed at the front extremity of the wire 7 as required as an option by claim 1. Specifically, page 9 further discusses that the soft guide wire 9 is at the front extremity of the wire 7. Therefore, since the head 75 is proximal (or more rearward) than the wire 9, it is unclear to the Examiner if the head 75 in figure 3 is actually “at the front extremity of the supporting wire”. To this end, the disclosure on page 9 only ever sets forth that the head 75 is “at the head end” further leaving questions as to if this is the “front extremity” or not. 
The Examiner further notes that while the relative disclosure with respect to the embodiment in figure 14 provides that such depicts the wire 7 and the figure itself shows the head 75 therein, such suffers the same issue with respect to the embodiment in figure 3 where it is unclear to the Examiner if the head 75 in figure 14 is actually “at the front extremity of the supporting wire”. Such is due to the presence, again, of the wire 9 in front of the head 75.
Next, with respect to the embodiment in figures 12 and 13 and the wall-attaching adjustment wire, The Examiner notes that figures 12 and 13 are devoid of any reference numeral, such as 75, to indicate the position of the head with respect to the wire 6. As such, the Examiner can only reasonably determine that the wire 9 is at the front extremity of 6 therein, but cannot reasonably determine if a developing head is at the front extremity as claim. The Examiner notes 75 appears in figure 14, but the wall attaching wire is defined as being formed by the branch at 76. The Examiner cannot reasonably determine from the figure alone if the branch at 76 terminates at the head 75, or if the head 75 is structurally attached to the branch 76 in any such way to support that the head is “at the front extremity of the wall-attaching adjustment wire”. 
AS such, it is for at least the reasoning set forth in the rejection above that the Examiner believes that claim 1 fails to comply with the written description requirement of 35 U.S.C. 112(a). Claims 5, 7-9, 11-14, 17, 20, 23 and 25 are rejected due to their respective dependency on claim 1. Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-9, 11-14, 17, 20, 23 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim cites the limitation "the front extremity of the supporting wire" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. While claim 1 has established the front extremity of the wall-attaching adjustment wire, the claim fails to establish that the supporting wire has a front extremity. Appropriate correction is required.

Regarding claim 23, the claim recites the limitation of “the corrugated radiofrequency ablation catheter using the electrode frame” in both options set forth in the claim. It is the Examiner’s position that the claim limitations, including the requirement that the catheter is “using the electrode frame” renders the scope of the claim as indefinite because the claim recites language directed towards both and apparatus and a method of using the apparatus.  The Examiner is of the position that the limitation of “using” the electrode frame is method-like language in an apparatus claim that renders the scope of the claim as indefinite because it is unclear in infringement of the claim would occur only when the electrode frame suitable for use in the claimed situation(s) is provided, or only once the catheter is actively issuing the frame in the manner claimed. The Examiner respectively suggests that Applicant amend each at-issue recitation in claim 23 to recite language such as “the corrugate radiofrequency ablation catheter and the electrode frame are suitable for the situation that the diameter of the target lumen becomes larger gradually”. Appropriate correction is required. 
		Regarding claims 26 and 27, each claim recites a similar recitation as in above-rejected claim 23 of “using the electrode frame”. The Examiner is of the position that the limitation of “using” the electrode frame is method-like language in an apparatus claim that renders the scope of the claim as indefinite because it is unclear in infringement of the claim would occur only when the electrode frame suitable for use in the claimed situation(s) is provided, or only once the catheter is actively issuing the frame in the manner claimed. The Examiner respectively suggests 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9-12, 14, 17, 19, 20, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avitall (US Pat. No. 5,921,924).
Regarding claim 24, Avitall discloses a corrugated radiofrequency ablation catheter (see figures 22a and 23 with the corrugations shown in figure 23) having a wall-attaching adjustment wire (wire formed by 293/294/295), provided with a strip-shaped connecting catheter (the catheter proximal to 156 at 147), an electrode frame provided at a front extremity of the connecting catheter (supporting frame at 142), and a control handle provided at a rear extremity of the connecting catheter (see figures 1 and 2 with the handle at 26), characterized in that: the electrode frame is a corrugated electrode frame comprising multiple corrugations, where multiple electrodes are distributed on each of the multiple corrugations (see figure 23 with the first corrugation running from the distal-most end of the frame to the connection point at 299a and the second corrugation being from 299a to the proximal end of the frame; each corrugation has multiple electrodes on each section along the electroded spine 142), the multiple corrugations are a triangular wave composed of several straight line segments, and arc wave composed of several 293/294/295), the multiple filaments are used for adjusting one corrugation or one section of corrugations on the electrode frame respectively, one section of corrugations comprises two or more corrugations (see col. 12; 33-50), a front extremity of each filament is fixed to one end of a corresponding corrugation/corrugation section (see figure 22a with each of 293/294/295 having a front extremity with an individual connection), and a rear extremity of each filament runs around the corresponding corrugation/corrugation section, runs through lumen of the connecting catheter, and is then fixed to a control element provided on a control handle or arranged externally (via the proximal extension of each of 293/294/295 from the distal-most extremity, external to the frame at 142, through the catheter at 147 and to the handle for the adjustment as in col. 12).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Avitall (US Pat. No. 5,921,924).
Regarding claims 26 and 27, Avitall provides that the multiple corrugations constituting the electrode frame are provided from the front extremity to the rear extremity of the electrode frame but fails to specifically provide for the claimed increasing mode or reducing mode. However, in view of the adjustable shapes via the individual adjustment of 293/294/295, the Examiner is of the position that such would have been an obvious manner adjustment to one of ordinary skill in the art. Specifically, the utilization of an increasing mode or reducing mode would represent one of a known number of manners of configuring the corrugations to provide for a desired contact pattern or treatment shape for the catheter, with each mode having a reasonable expectation of success to one of ordinary skill in the art when adjusting the shape of the corrugations of the frame. Additionally, such shapes would be readily useable in a lumen with a diameter sizing as set forth in either of clams 26 and 27.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, claim 1 has been rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement with respect to the developing head limitation. 
Applicant's arguments filed November 15, 2021 with respect to the rejection of claims 24, 26 and 27 have been fully considered but they are not persuasive. Applicant argues on page 10 that the amended claim language is not provided by Koblish, and references the arguments on pages 8 and 9 of the remarks to support such a position. Therein, Applicant contends that Koblish is displaying “a sine wave shape to the corrugations of 16, and no other wave shapes to the corrugations are disclosed” including those presently set forth in each of claims 1 and 24. This is not persuasive. 
The Examiner notes that the rejection of claim 24 is based on the displayed structure in figure 23, with the each of the prior and current rejection relying upon the interpretation that the first corrugation runs from the distal-most end of the frame to the connection point at 299a and the second corrugation being from 299a
Applicant further argues that the features in claims 26 and 27 are not obvious in view of the disclosure of Avitall and that the “changes in size are unique improvements of the inventor and cannot be considered the obvious manner of adjustment to one of ordinary skill in the art.”. This is also not persuasive. While Applicant sets forth arguments on page 10 regarding the unique nature of Applicant’s inventions and the sizing with respect to the small branch blood vessel, the respective claim language set forth in each of claims 26 and 27 regarding the use of the electrode frame is a functional recitation of the catheter. Additionally, applicant’s arguments reference much more specific use and language that is presently required by the Examiner. At most, the claim requires the multiple corrugations to have a respective increasing or decreasing mode, and then be capable of being used in a suitable lumen. The Examiner, therefore maintains that the use of an increasing or decreasing mode in view of the adjustable shapes via the individual adjustment of 293/294/295 would have been an obvious manner adjustment to one of ordinary skill in the art. Again, the utilization of an increasing mode or reducing mode would represent one of a known number of manners of configuring the corrugations to provide for a desired contact pattern or treatment shape for the catheter, with each mode having a reasonable expectation of success to one of ordinary skill in the art when adjusting the shape of the corrugations of the frame.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./
 Primary Examiner, Art Unit 3794